 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     SHARON LAHEY
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
     Telephone: 415-977-8963
 6   Facsimile: 415-744-0134
     E-mail: Sharon.Lahey@ssa.gov
 7
 8   Attorneys for DEFENDANT

 9
10
                                      UNITED STATES DISTRICT COURT
11                                  EASTERN DISTRICT OF CALIFORNIA
12                                                      FRESNO
13
                                                        )
     LORENA ANGELA JOHNSON,                             )   CASE NO. 2:18-cv-00005-DMC
14
                                                        )
            Plaintiff,                                  )
15                                                          STIPULATION TO EXTEND TIME FOR
                                                        )
            vs.                                         )   DEFENDANT TO RESPOND TO
16                                                          PLAINTIFF’S MOTION FOR SUMMARY
                                                        )
17   NANCY A. BERRYHILL, Acting                         )   JUDGMENT
                                                        )
       Commissioner Of Social Security,                 )
18                                                      )
            Defendant.
                                                        )
19
            LORENA ANGELA JOHNSON (Plaintiff) and NANCY A. BERRYHILL, Acting
20
     Commissioner Of Social Security (Defendant or the Commissioner), hereby stipulate, subject to
21
     the approval of the Court, to a 14-day extension of time for Defendant to respond to Plaintiff’s
22
     Motion for Summary Judgment (Docket Number 27). This is the fourth request for an extension
23
     of time sought in the above-captioned matter, and it is Defendant’s first request for additional
24
     time. The current deadline is November 19, 2018, and the new deadline would be December 3,
25
     2018. Defendant requests this additional time because her undersigned counsel was
26
     unexpectedly out of the office on medical leave during the week of November 5, 2018. As a
27
     result, the undersigned defense counsel requires additional time to adequately address the issues
28

     STIPULATION FOR EXTENSION OF TIME              1                  CASE NO. 2:18-cv-00005-DMC
 1
     Plaintiff raises in her motion for summary judgment. The parties further stipulate that the
 2
     scheduling order in the above-captioned matter be modified accordingly.
 3
                                                  Respectfully submitted,
 4
                                                  CERNEY KREUZE & LOTT, LLP
 5
 6   Dated: November 15, 2018                     By: /s/ Shellie Lott*
                                                  SHELLIE LOTT
 7                                                Attorney for Plaintiff
                                                  [*As authorized by e-mail on November 15, 2018
 8
 9   Dated: November 15, 2018                     MCGREGOR W. SCOTT
                                                  United States Attorney
10                                                DEBORAH LEE STACHEL
11                                                Regional Chief Counsel, Region IX

12
                                                  By:    /s/ Sharon Lahey
13                                                SHARON LAHEY
14                                                Assistant Regional Counsel

15
16
17                                                     ORDER

18
            Pursuant to the parties’ stipulation, IT IS SO ORDERED. Defendant shall respond to
19
     Plaintiff’s motion for summary judgment on or before December 3, 2018. Plaintiff shall file any
20   reply on or before December 17, 2018. All other deadlines are modified accordingly.
21
22
23
     Dated: November 19, 2018
24                                                      ____________________________________
                                                        DENNIS M. COTA
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27
28

     STIPULATION FOR EXTENSION OF TIME             2                 CASE NO. 2:18-cv-00005-DMC
